NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2050-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ZENG L. CHEN,

     Defendant-Appellant.
_______________________

                   Submitted January 20, 2022 – Decided February 1, 2022

                   Before Judges Hoffman and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 10-10-
                   1964.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Lori Linskey, Acting Monmouth County Prosecutor,
                   attorney for respondent (Lisa Sarnoff Gochman,
                   Special Deputy Attorney General/Acting Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Zeng L. Chen appeals from the July 30, 2020 Law Division

order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing.

In 2015, a jury found defendant guilty of two counts of first-degree felony

murder, and single counts of first-degree murder, first-degree armed robbery,

second-degree burglary, and third-degree possession of a weapon (knife) for an

unlawful purpose. The trial court imposed a sentence of life imprisonment with

an eighty-five percent parole bar on the first-degree murder conviction.1 In

2018, we affirmed defendant's convictions and sentences, State v. Chen, No. A-

4929-14 (N.J. Super Ct. App. Div. April 12, 2018), and our Supreme Court

denied certification. State v. Chen, 235 N.J. 449 (2018).

      Approximately four-and-a-half years elapsed between defendant's arrest

and his trial. Citing this delay, on December 11, 2018, defendant filed the PCR

petition under review, asserting his trial counsel rendered ineffective assistance




1
  In addition, after appropriate mergers, the trial court sentenced defendant to a
concurrent thirty-year term with a thirty-year parole bar on the first-degree
felony murder conviction and a concurrent fifteen-year term with an eighty-five
percent parole bar on the first-degree armed robbery conviction.


                                                                             A-2050-20
                                        2
by failing to move for dismissal on constitutional speedy trial grounds. 2 The

PCR judge denied relief, ruling that defendant's petition was procedurally barred

because the speedy trial issue could have been raised on direct appeal.

       On appeal, defendant challenges the PCR court's finding that his petition

was procedurally barred pursuant to Rule 3:22-4.          Moreover, defendant

maintains he established a prima facie case of ineffective assistance of counsel

based on speedy trial grounds, and that we should therefore remand for an

evidentiary hearing. After reviewing the record in light of applicable legal

standards, we vacate and remand for the PCR court to make specific findings of

fact and law under the Barker3 test for speedy trial violations in the context of

the two-pronged Strickland 4 test for PCR.

       It appears that much of the delay in this case was attributable to 1)

defendant's severance motion to be tried separately from his co-defendant; 2)

pretrial motions to dismiss the indictment and suppress defendant's statement;

3) reassignment of the matter to four different trial judges; and 4) the serious


2
  This case predates the Criminal Justice Reform Act, N.J.S.A. 2A:162-15 to –
26, which took effect on January 1, 2017. State v. Robinson, 229 N.J. 44, 55
(2017).
3
    Barker v. Wingo, 407 U.S. 514, 515 (1972)
4
    Strickland v. Washington, 466 U.S. 668, 687 (1984)
                                                                            A-2050-20
                                        3
nature of the charges, which required experts in forensic DNA analysis and

biological stain identification. However, the PCR judge did not make specific

findings with respect to the four factors set forth in Barker, but instead relied on

the procedural bar established by Rule 3:22-4. In light of our general policy

against entertaining ineffective assistance of counsel claims on direct appeal,

State v. Preciose, 129 N.J. 451, 459-60 (1992),5 and our preference for hearing

such claims in post-conviction proceedings, ibid., we find it necessary to vacate

the order under review and remand this matter to the Law Division to undertake

the fact-sensitive analysis required by Barker.

                                         I.

      We assume the reader's familiarity with the facts and procedural history

set forth in our decision denying defendant's direct appeal, State v. Chen, (slip

op. at 2-12). We summarize the most significant facts and events to provide

context for defendant's speedy trial claim.




5
   "Our courts have expressed a general policy against entertaining ineffective-
assistance-of-counsel claims on direct appeal because such claims involve
allegations and evidence that lie outside the trial record." Preciose, 129 N.J. at
460. Consequently, "[i]neffective-assistance-of-counsel claims are particularly
suited for post-conviction review because they often cannot reasonably be raised
in a prior proceeding." Ibid. (citing R. 3:22-4).
                                                                               A-2050-20
                                         4
      On June 16, 2010, defendant and his co-defendant, Dong B. Lin, broke

into the home of a former employer, who lived on South Street in Freehold,

intending to steal money and other valuables. The victims, Yun Chen, and her

brother, Yao Chen, were unexpectedly at home that afternoon. Yao came out of

his first-floor bedroom, heading toward the kitchen, when he encountered the

intruders. Lin had a white-handled knife in his hand and defendant had brass

knuckles. Lin ordered Yao to "be quiet" and to return to his room.          Yao

complied.

      Lin gave the knife to defendant, who threatened Yao, while Lin went to

locate a telephone cord, which they used to tie Yao's hands and feet to the

bedframe. Wielding a second knife that Lin retrieved from the kitchen,

defendant threatened Yao to keep him quiet while Lin went upstairs with the

white-handled knife to search for valuables. Using the white-handled knife, Lin

attacked Yun through her comforter, as she lay in her bed, stabbing her seventy-

nine times in the neck, chest, torso and abdomen, and through her arms and

wrists.

      When Yao heard his sister screaming upstairs, he started screaming and

struggled to get free. Defendant held Yao down and repeatedly punched him in

the head with the brass knuckles. Defendant also stuffed cloth in Yao's mouth


                                                                           A-2050-20
                                       5
to stifle his screams. Since defendant saw Lin take the white-handled knife

upstairs with him, when he heard Yun screaming, he was "pretty sure" Lin was

killing her.

      Defendant called Lin to help him with Yao, who was still screaming and

struggling. Lin came downstairs and stabbed Yao with the white-handled knife;

after that knife broke, Lin grabbed the kitchen knife and stabbed Yao seventy-

four times in the face, neck, shoulder, chest, abdomen, and buttocks.

      When Yao stopped making noise, defendant and Lin quickly searched the

house for valuables. They placed computers, a cell phone, camera, watch,

electronics, and a box of cigarettes in a suitcase and left with it. Yao did not die

in the house; despite his extensive wounds, Yao made his way out the front door

of the home, down the porch steps, and onto South Street, where he collapsed.

      At that time, off-duty Rahway police officer Richard Long was driving on

South Street, when he observed an Asian male with "multiple wounds to his

head, neck, [and] abdomen . . . stumbling" onto the roadway, with his hands

"bound in front of him by a cord."        Long called 9-1-1 and summoned an

ambulance and the police. First responders transported Yao to Jersey Shore

University Medical Center, where he died within the hour.




                                                                               A-2050-20
                                         6
       Based on timely reports and information provided by two neighbors of the

victims, the police were able to locate and arrest defendant and Lin, who were

apparently walking toward the bus station.6 After their arrest, defendant and Lin

were photographed and their clothing and personal effects were collected as

evidence. Defendant had a cut on his left middle knuckle and red staining on

his hands and jeans. After determining that defendant and Lin spoke Chinese

and not English, the police arranged for Officer Robert Wei of the Piscataway

Police Department to provide translation services. Defendant was advised of

his Miranda7 rights, voluntarily waived them, and was interviewed. Defendant

described the break-in and the events that followed. Defendant denied knowing

Lin was going to kill the victims and said that he was "shocked" when Lin did;

instead, he thought they were going to just "threaten" them. Defendant admitted

he punched Yao and used the kitchen knife to threaten him when he was

screaming; however, he insisted that he "did not use the knife to cut anybody."

       In October 2010, a Monmouth County Grand jury returned an eight-count

indictment charging defendant and Lin with first-degree knowing/purposeful


6
 When the police arrested Lin, they recovered from him a New Jersey Transit
Bus receipt for two one-way adult tickets, issued on June 16, 2010, at 1:46 p.m.
7
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                                                            A-2050-20
                                        7
murder and six related charges. In April 2012, defendant filed a severance

motion, seeking a separate trial from Lin. In June 2012, the trial court denied

defendant's motion to dismiss the indictment on the ground of insufficient

evidence to support the murder charges. In September 2012, the court granted

defendant's motion to sever.

      In December 2013, defendant filed a motion to suppress his electronically

recorded statement. On April 10, 16, and 29, 2014, the trial court conducted a

testimonial hearing, ultimately denying defendant's suppression motion. The

case was reassigned to different judges multiple times. In May 2014, the case

was reassigned to the fourth trial judge.

      On January 8, 2014, Lin pled guilty to the knowing/purposeful murders

and felony murders of Yao Chen and Yun Chen. In exchange for Lin's guilty

pleas, the State agreed to recommend a sentence of life imprisonment with the

possibility of parole. A condition of his plea agreement required Lin to testify

truthfully at defendant's trial. Lin's testimony at defendant's trial was largely

consistent with defendant's interview with the police.

      After the trial court sentenced defendant, he filed a direct appeal, raising

the following issues:

            POINT I


                                                                             A-2050-20
                                        8
            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S MOTION FOR ACQUITTAL
            (RAISED BELOW), AND THE TRIAL COURT’S
            JURY CHARGES WERE INCORRECT AND
            INCOMPLETE (PLAIN ERROR), WARRANTING
            VACATION OF DEFENDANT'S CONVICTIONS
            FOR MURDER, ARMED BURGLARY AND
            ROBBERY, FELONY MURDER, AND POSSESSION
            OF A WEAPON FOR AN UNLAWFUL PURPOSE.

            POINT II

            THE TRIAL COURT ERRED IN DENYING
            DEFENDANT'S  MOTION     TO SUPPRESS
            STATEMENTS MADE TO POLICE.

            POINT III

            THE TRIAL COURT ERRED IN PRECLUDING
            DEFENDANT    FROM   OFFERING   EXPERT
            TESTIMONY IN SUPPORT OF HIS MOTION TO
            SUPPRESS.

            POINT IV

            DEFENDANT'S SENTENCE IS IMPROPER AND
            EXCESSIVE.

      As noted, we affirmed defendant's convictions and sentences in April

2018. Eight months later, in December 2018, defendant filed the petition under

review; in September 2019, defendant filed an amended PCR petition asserting

the following grounds for relief:

             POINT I


                                                                         A-2050-20
                                      9
THE   DEFENDANT'S   PETITION   IS  NOT
PROCEDURALLY BARRED BECAUSE THE
ISSUES RAISED THEREIN WERE NOT EITHER
PREVIOUSLY RAISED ON APPEAL, OR COULD
NOT HAVE BEEN RAISED ON DIRECT APPEAL.

    A. THE PETITION RAISES CLAIMS THAT []
    DEFENSE COUNSEL COULD NOT HAVE
    REASONABLY      RAISED      IN PRIOR
    PROCEEDINGS. [R. 3:22-4(A)]

    B.THE PETITION PRESENTS EXCEPTIONAL
    CIRCUMSTANCES RESULTING IN A
    "FUNDAMENTAL INJUSTICE." [R. 3:22-
    4(B)]

    C. THE PETITION DEMONSTRATES AN
    INFRINGEMENT OF THE DEFENDANT'S
    CONSTITUTIONAL RIGHTS. [R. 3:22-4(A)]

POINT TWO

THE DEFENDANT IS ENTITLED TO A PLENARY
HEARING TO ESTABLISH HIS CLAIM OF
INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL.

POINT THREE

THE DEFENDANT'S SIXTH AMENDMENT
RIGHTS WERE VIOLATED BECAUSE HE WAS
DENIED THE EFFECTIVE ASSISTANCE OF
COUNSEL.

POINT FOUR

TRIAL COUNSEL WAS INEFFECTIVE BECAUSE
HE FAILED TO FILE A MOTION TO DISMISS
BASED ON SPEEDY TRIAL VIOLATIONS.

                                            A-2050-20
                  10
POINT FIVE

THE TRIAL COURT COMMITTED A REVERSIBLE
HEARING {SIC} BY NOT GIVING THE
DEFENDANT A HEARING WHEN HE WROTE THE
COURT TO HAVE NEW COUNSEL APPOINTED.

POINT SIX

THE TRIAL COURT COMMITTED AN ERROR BY
NOT ADVISING THE DEFENDANT THAT HE
COULD REPRESENT HIMSELF.

POINT SEVEN

TRIAL COUNSEL WAS INEFFECTIVE BECAUSE
HE DID NOT REQUEST A SUPPLEMENTAL JURY
CHARGE.

POINT EIGHT

TRIAL COUNSEL WAS INEFFECTIVE IN THE
PREPARATION OF THE CASE, AND IN THE
SELECTION OF AN EXPERT WITNESS.

POINT NINE

RECENT SUPREME COURT LAW MANDATES
THAT A DEFENDANT IS CONSTITUTIONALLY
ENTITLED TO ADEQUATE EXPERT WITNESSES.

POINT TEN

THE DEFENDANT SUBMITS THAT THERE IS
OVERWHELMING        NEW         JERSEY
JURISPRUDENCE TO SUPPORT HIS LEGAL
GROUNDS THAT HE SHOULD BE RESENTENCED

                                         A-2050-20
                 11
            BECAUSE HE WAS NEVER ADVISED AS {SIC}
            AND EARLY PLEA OFFER.

            POINT ELEVEN

            THE DEFENDANT SUFFERED PREJUDICE
            BECAUSE HAD HE BEEN INFORMED OF THE
            PLEA OFFER THE OUTCOME WOULD HAVE
            BEEN DIFFERENT; HE WOULD HAVE RECEIVED
            A MUCH SHORTER SENTENCE.

      In July 2020, after hearing oral argument, the PCR court denied

defendant's petition, finding that it was procedurally barred, pursuant to Rule

3:22-4.

      This appeal followed, with defendant raising the following arguments:

            POINT I

            DEFENDANT'S CLAIM THAT TRIAL COUNSEL
            WAS INEFFECTIVE FOR FAILING TO MOVE FOR
            DISMISSAL OF THE INDICTMENT ON SPEEDY
            TRIAL GROUNDS SHOULD NOT HAVE BEEN
            PROCEDURALLY BARRED.

            POINT II

            THIS MATTER MUST BE REMANDED FOR AN
            EVIDENTIARY       HEARING       BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS
            FOR FAILING TO MOVE FOR DISMISSAL OF THE
            INDICTMENT ON SPEEDY TRIAL GROUNDS; IN
            THE ALTERNATIVE, THIS MATTER MUST BE
            REMANDED FOR THE PCR COURT TO ADDRESS
            THIS CLAIM.

                                                                          A-2050-20
                                     12
                                         II.

                                         A.

      We first address the trial court's finding that defendant's petition for PCR

is procedurally barred pursuant to Rule 3:22-4.

      PCR is New Jersey's analogue to the federal writ of habeas corpus. State

v. Afanador, 151 N.J. 41, 49 (1997). It is the vehicle through which a defendant

may, after conviction and sentencing, challenge a judgment of conviction by

raising issues that could not have been raised on direct appeal and, therefore,

ensures that a defendant was not unjustly convicted. State v. McQuaid, 147 N.J.

464, 482 (1997). Generally, a defendant must pursue relief by direct appeal; put

another way, PCR "proceedings are not a substitute for direct appeal." State v.

Cerbo, 78 N.J. 595, 605 (1979).

      However, a defendant may use PCR "to challenge . . . [a] final judgment

of conviction which could not have been raised on direct appeal." McQuaid,

147 N.J. at 482-83 (citing Preciose, 129 N.J. at 459).

            Any ground for relief not raised in a prior
            proceeding . . . is barred from assertion in a proceeding
            under this rule unless the court on motion or at the
            hearing finds



                                                                             A-2050-20
                                       13
                   (1) that the ground for relief not previously
                   asserted could not reasonably have been raised in
                   any prior proceeding; or

                   (2) that enforcement of the bar to preclude
                   claims, including one for ineffective assistance of
                   counsel, would result in fundamental injustice; or

                   (3) that denial of relief would be contrary to a
                   new rule of constitutional law under either the
                   Constitution of the United States or the State of
                   New Jersey.

"[P]etitioners are rarely barred from raising ineffective-assistance-of-counsel

claims on [PCR]" under New Jersey case law, Preciose, 129 N.J. at 459-60, and

"[o]ur courts have expressed a general policy against entertaining ineffective-

assistance-of-counsel claims on direct appeal because such claims involve

allegations and evidence that lie outside the trial record." Id. at 460.

      Here, we find that defendant's petition for PCR is not precluded by the

procedural bar set forth by Rule 3:22-4. Based on the record before us, we

cannot determine whether defendant requires factual evidence outside of the

existing trial record to support of his ineffective assistance of counsel claim, and

therefore we cannot definitively state that defendant could have reasonably

raised this issue on direct appeal. Accordingly, we hold that it was in error to

dismiss defendant's PCR application on procedural grounds.



                                                                               A-2050-20
                                        14
                                        B.

      We next address defendant's contention that he received ineffective

assistance of counsel for his trial attorney's failure to assert a violation of the

right to a speedy trial.

      In determining whether a defendant has established ineffective assistance

of counsel, the claim must be evaluated under the two-prong Strickland test,

where "a reviewing court must determine: (1) whether counsel's performance

'fell below an objective standard of reasonableness,'. . . and if so, (2) whether

there exists a 'reasonable probability that, but for counsel's unprofessional error,

the result of the proceeding would have been different.'" State v. Castagna, 187

N.J. 293, 313-14 (2006) (quoting Strickland, 466 U.S. at 688, 694); see

also State v. Fritz, 105 N.J. 42, 58 (1987) (adopting the Strickland test in New

Jersey).

      To establish a prima facie case for ineffective assistance of counsel , the

defendant must prove counsel's deficient representation and "a reasonable

probability that, but for counsel's errors, he would not have pleaded guilty and

would have insisted on going to trial." State v. Brewster, 429 N.J. Super. 387,

392 (App. Div. 2013) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)). A

defendant may satisfy the first prong of the Strickland test "by a showing that


                                                                               A-2050-20
                                        15
counsel's acts or omissions fell outside the wide range of professionally

competent assistance considered in light of all the circumstances of the

case." State v. Allegro, 193 N.J. 352, 366 (2008) (quoting Castagna, 187 N.J.

at 314). Furthermore, the second prong is met where defendant shows that

counsel's deficient performance prejudiced defendant to the extent he was

deprived of his right to a fair trial. Fritz, 105 N.J. at 58.

      "The Sixth Amendment protects a defendant's right to a speedy trial after

arrest or indictment." State v. May, 362 N.J. Super. 572, 595 (App. Div.

2003) (quoting State v. Long, 119 N.J. 439, 469 (1990)). "The right to a speedy

trial is 'fundamental' and is imposed by the Due Process Clause of the Fourteenth

Amendment on the States." Barker v. Wingo, 407 U.S. 514, 515 (1972).

      Announced in Barker and subsequently adopted by our Supreme Court

in State v. Szima, 70 N.J. 196, 200-01 (1976), a four-part test is applied to

determine when a violation of a defendant's speedy-trial rights contravenes due

process. The test requires courts to "consider and balance the '[l]ength of delay,

the reason for the delay, the defendant's assertion of his right, and prejudice to

the defendant.'"     State v. Tsetsekas, 411 N.J. Super. 1, 8 (App. Div.

2009) (quoting Barker, 407 U.S. at 530).




                                                                             A-2050-20
                                         16
      "No single factor is a necessary or sufficient condition to the finding of a

deprivation of the right to a speedy trial." Id. at 10. Moreover, our Supreme

Court has "decline[d] to adopt a rigid bright-line try-or-dismiss rule," instead

continuing    its        commitment     to    a     "case-by-case   analysis"     under

the Barker balancing test; it has acknowledged "that facts of an individual case

are the best indicators of whether a right to a speedy trial has been

violated." State v. Cahill, 213 N.J. 253, 270-71 (2013).

      When a delay exceeds one year, it is considered presumptively prejudicial;

such a delay triggers analysis of all of the Barker factors. Cahill, 213 N.J. at

265–66. We have previously cautioned, however, against deciding "how long

is too long . . . 'by sole reference to the lapse of a specified amount of

time.'"   State     v.    Detrick,    192    N.J.   Super.   424,   426   (App.    Div.

1983) (quoting State v. Smith, 131 N.J. Super. 354, 360 (App. Div. 1974)).

Legitimate delays, "however great," will not violate the defendant's right to a

speedy trial if it does not specifically prejudice defendant's defense. Doggett v.

United States, 505 US. 647, 656 (1992).

      Indeed, longer delays may "be tolerated for serious offenses or complex

prosecutions." Cahill, 213 N.J. at 266. Similarly, defense-caused delays do not

support a speedy trial violation and such delays are subtracted from the total


                                                                                  A-2050-20
                                             17
calculus.   United    States   v. Claxton, 766 F.3d 280, 294           (3d Cir.

2014) (citing United States v. Battis, 589 F.3d 673, 680 (3d Cir. 2009)); see

also State v. Long, 119 N.J. 439, 470 (1990) (holding that "[a]ny delay that

defendant caused or requested would not weigh in favor of finding a speedy trial

violation" (quoting State v. Gallegan, 117 N.J. 345, 355 (1989))). Of course,

purposeful delay tactics weigh heavily against the State. Barker, 407 U.S. at

531.

       "The only remedy" for a violation of a defendant's right to a speedy trial

"is dismissal of the charge." Cahill, 213 N.J. at 276. On appeal, "we reverse

only if the court's determination is clearly erroneous." Tsetsekas, 411 N.J.

Super. at 10 (citing State v. Merlino, 153 N.J. Super. 12, 17 (App. Div. 1977)).

       In this instance, the reasons for the four-and-a-half-year period between

arrest and trial are seemingly attributable to both sides. However, we do not

have the benefit of a comprehensive Law Division opinion that divides the

overall delay into discrete periods and then explains and evaluates the reasons

for delay in each of these time periods. Importantly, the PCR judge did not

make specific findings as to the Barker factors.

       There are many circumstances to consider, including but not limited to (1)

the seriousness of the crimes; (2) the complexity and logistical challenges of an


                                                                            A-2050-20
                                       18
investigation that required forensic analysis; (3) the number of judges assigned

to preside over various events; and (4) numerous pretrial motions defendant

filed, including his successful severance motion.

      It is impracticable for us to review this record and exercise original

jurisdiction pursuant to Rule 2:10-5 to decide the ultimate question whether

defendant's right to a speedy trial was violated. See Tomaino v. Burman, 364

N.J. Super. 224, 234–35 (App. Div. 2003) (opining that appellate courts should

exercise original jurisdiction "only with great frugality"). Moreover, the current

record is not adequate to permit a fulsome review of the Barker factors. The

circumstances explaining certain periods of delay, for example, may be outside

the current record, in which event further factfinding may be necessary.

Exercise of original jurisdiction is discouraged if factfinding is involved. State

v. Micelli, 215 N.J. 284, 293 (2013) (quoting State v. Santos, 210 N.J. 129, 142

(2012)).

      We therefore believe review of the Barker factors is best delegated to the

trial court in the present matter. The trial court is better suited than we are to

undertake "the difficult task of balancing all the relevant factors relating to the

respective interests of the State and the defendant[ ]," and to provide "subjective




                                                                              A-2050-20
                                       19
reactions   to   the   particular   circumstances   [to]   arrive[]   at   a    just

conclusion." Merlino, 153 N.J. Super. at 17.

      As such, we remand the matter to the Law Division to (1) catalog and

compartmentalize all of the discrete periods of delay; (2) determine and evaluate

the specific reasons for delay; and (3) as to delay attributed to the State,

determine whether the delay was the product of the case's complexity or other

legitimate justification, or else was the product of purposeful delay tactics or

mere inaction. The Law Division should apply the Barker factors in context of

the two-pronged Strickland test for PCR.

      Lastly, Defendant argues that he is entitled to an evidentiary hearing on

his ineffective assistance of counsel claim. A court reviewing PCR petitions

based on a claim of ineffective assistance of counsel should grant an evidentiary

hearing only if a defendant establishes a prima facie showing in support of the

request relief. Preciose, 129 N.J. at 462. Here, we leave it to the PCR court's

discretion to determine whether an evidentiary hearing is needed in light of the

standard set forth in Preciose.

      Accordingly, because disposition of defendant's petition requires an

articulation of specific findings of fact under the Barker factors and in light of

the Strickland test, we are constrained to vacate the order denying the PCR


                                                                               A-2050-20
                                       20
petition and remand for the PCR court to state separately findings of fact and

conclusions of law and to determine whether an evidentiary hearing is required.

This decision should not be understood to express any opinion on the merits or

the need for an evidentiary hearing. Those matters are for the PCR court to

consider in the first instance, recognizing the importance of PCR proceedings

that the Supreme Court has addressed at length in its recent decisions.

      Vacated and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                          A-2050-20
                                      21